Citation Nr: 1008024	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-40 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969 and from December 1972 to October 1978.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manchester, New Hampshire.

The Board remanded this case in January 2008.  Subsequently, 
in June 2008, the RO increased the initial evaluation for the 
Veteran's PTSD to 70 percent, effective from the June 2004 
date of claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In August 2009, the Veteran submitted a copy of a letter from 
the Social Security Administration (SSA) confirming his 
entitlement to monthly disability benefits beginning in April 
2009.  He did not include a copy of the decision granting 
these benefits, and there is no indication from the letter 
which disorders were considered in the determination of 
disability by SSA.  Nevertheless, given the Veteran's 
contentions and the evidence of record, described in greater 
detail below, suggesting unemployability due to PTSD, there 
is a very substantial likelihood that PTSD was among the 
disorders considered by SSA.  

To this extent, this case is distinguishable from Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United 
States Court of Appeals for the Federal Circuit held that 
VA's duty to assist did not include obtaining SSA records in 
cases where the Veteran did not assert, and the evidence did 
not suggest, that the SSA records would provide any 
potentially relevant evidence.  Accordingly, efforts must be 
made to obtain copies of the SSA records and the cited SSA 
decision, as no such efforts have been undertaken to date.  
38 C.F.R. § 3.159(c)(2) (2009).

The Board also notes that the evidence of record is less than 
definitive as to whether the Veteran's PTSD results in total 
occupational and social impairment.  In a February 2009 
application, the Veteran asserted that he was last employed 
full time in October 2008.  Several earlier reports from 
private and Vet Center treatment providers indicate that he 
was unable to follow substantially gainful employment, and, 
in a February 2009 statement, a Vet Center social worker 
noted that an April 2008 statement from a private 
psychiatrist "clearly supports increased compensation and 
his inability to perform work."  An October 2009 VA 
examination report contains diagnoses of PTSD, alcohol 
dependence in early remission, and personality disorder NOS 
with schizoid and avoidant features, and a Global Assessment 
of Functioning (GAF) score of 45.  The examiner noted that 
the GAF score was in the serious symptom range and explained 
that this is because he has no friends, distant relationships 
even with his wife and children, and no hobbies or 
recreational activities.  The examination report also 
contains a statement that the Veteran's psychiatric symptoms 
"seriously interfere" with his employment functioning and 
social functioning.  The examiner, however, also provided 
this commentary as to the effect of PTSD on occupational and 
social functioning:

[The Veteran's] PTSD symptoms require 
continuous medication.  There is 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks due to signs 
and symptoms but generally satisfactory 
functioning in behaviors, self-care and 
normal conversation.  The patient did say 
that when he was working he was a 
conscientious worker, he did good work 
and would go to work regardless of how he 
was feeling emotionally.

The Board views this commentary as internally inconsistent 
and less than clear as to the full extent of occupational and 
social impairment due to the service-connected psychiatric 
disability.  Especially given the earlier opinions indicating 
unemployability, which were referenced but not further 
discussed by the VA examiner, an additional VA examination 
will be needed to more clearly ascertain whether the 
Veteran's PTSD results in total social and occupational 
impairment and, therefore, warrants an increased evaluation.

Accordingly, the case is REMANDED for the following action:


1.  SSA should be contacted, and copies 
of both the decision granting benefits to 
the Veteran and all medical documentation 
upon which that decision was based, 
should be requested.  All documentation 
received from SSA must be added to the 
claims file.  If no records are 
available, documentation of to that 
effect must be included in the claims 
file.

2.  The Veteran should then be afforded a 
VA psychiatric examination to determine 
the symptoms and severity of the service-
connected PTSD.  The Veteran's claims 
file should be made available to the 
examiner, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  

The examination report should reflect all 
subjective symptoms and objective 
findings, and a multi-axial diagnosis, 
with a GAF score, should be assigned.  
The examiner is specifically requested to 
provide an opinion as to whether PTSD 
results in total occupational and social 
impairment.  

A complete explanation for this opinion 
should be included in a typewritten 
report.

3.  Then, the claim should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

